ORDER

PER CURIAM.
Neidra Banton, Crystal Wright and Orlando Wright, Jr. (“Plaintiffs”) appeal a judgment of the Circuit Court of the City of St. Louis quieting title to real property located at 4642 Carrie Avenue in favor of Mortimer Wright, The Estate of Lewis Wright and Lydia Gray (“Defendants”). We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).